Case 0:17-cv-60426-UU Document 452 Entered on FLSD Docket 04/03/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 0:17-cv-60426-UU

  ALEKSEJ GUBAREV, et al.,

         Plaintiffs,

  v.

  BUZZFEED, INC., et al.,

        Defendants.
  ____________________________________/

                     ORDER GRANTING MOTION TO APPEAR
            PRO HAC VICE, CONSENT TO DESIGNATION, AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         THIS CAUSE came before the Court upon Amici Mikhail Fridman, Petr Aven, and

  German Khan’s motion for Alan Lewis to Appear Pro Hac Vice, Consent to Designation, and

  Request to Electronically Receive Notices of Electronic Filing, pursuant to the Special Rules

  Governing the Special Rules Governing the Admission, Practice, Peer Review, and Discipline of

  Attorneys of the U.S. District Court for the Southern District of Florida and Section 2B of the

  CM/ECF Administrative Procedures. D.E. 450. Being fully advised, it is

         ORDERED AND ADJUDGED that the motion, D.E. 450, is GRANTED. Alan Lewis may

  appear and participate in this action on behalf of Amici Mikhail Fridman, Petr Aven, and German

  Khan. The Clerk of Court is directed to provide electronic notification of all electronic filings to

  Alan Lewis at lewis@clm.com.

         DONE AND ORDERED in Chambers, Miami, Florida, this 3d day of April, 2020.

                                                         ________________________________
                                                         URSULA UNGARO
                                                         UNITED STATES DISTRICT JUDGE
  cc: counsel of record via cm/ecf
